Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has amended independent claim 12 to require that mesenchymal stem cells are stimulated by interferon gamma and induce expression of indoleamine-2,3-dioxygenase.  After performing this step, an miRNA profile is measured and compared/correlated to a pre-determined  miRNA expression profile.  Based upon this comparison, a propensity for IFN-γ to induce IDO in MSCs is identified, determined or inferred.  Claims 17-19 recited that the method of claim 12 is intended for use in various therapeutic and diagnostic methods.
Prior to the effective filing date of the instant application, no other group had disclosed such a method.  Very shortly after the effective filing date (09 May 2016), Chi et al. published “Interferon‑γ alters the microRNA profile of umbilical cord‑derived mesenchymal stem cells”  MOLECULAR MEDICINE REPORTS 14: 4187-4197, published online 19 September 2016.  The Chi reference writes (page 4196, col.1):

    PNG
    media_image1.png
    200
    665
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    184
    643
    media_image2.png
    Greyscale

	The examiner was unable to discover whether these Chinese grant applications have been published and whether there is sufficient disclosure within them to make a prima facie case of obviousness over the instant claims.  Google returns 31 results for a search of  the term, “2014ZX09508002‑003.”  Many are in chinese;  the examiner used google translate to try to decipher if any of these references are publications of the grants above.  None of those results seem to be such publications. In the United States of America, it is common to find published grant applications for biomedical subject matter submitted to National Institutes of Health (NIH) and Department of Defense (DoD).  The examiner has used such published grant applications which qualify as prior art to reject claims of U.S. applications.  The examiner does not understand whether such grant applications are published in China.  Without further evidence of disclosure by the Shi group’s grant application having a hypothetical prior-art date, the examiner concludes there is no prior art that can be used to successfully build a prima facie case of obviousness.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12-19 and 64-66 are allowed. Claims 39-40, 44-46, 52-54, 57  have been cancelled.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633